DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 11/1/2021.  Since the previous filing claims 1, 8, 11, 15, 21-26 and 28-30 have been amended, claim 31 has been added and claim 19 has been cancelled.  Thus, claims 1, 6-8, 10, 11, 13, 15, 17 and 21-31 are pending in the application.
In regards to the previous drawing objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous specification objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted over the phone by Attorney of Record Laura Crowe on 12/16/2021.
The application has been amended as follows:
Replace claim 11 with the following:
A system for guiding suction of an obstruction, the system comprising: 
a sound generator to emit sound waves into an annular space defined between a tube and a suction catheter positioned within the tube; 
at least one sound receiver to detect returning acoustic reflections; 
at least one processor and a memory that is accessible to the at least one processor and stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 

instructing a display to display a representation of the tip of the suction catheter within the tube based on the determined location of the tip of the suction catheter within the tube.
Replace claim 28 with the following:
The system of claim 11, wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
analyzing, using the at least one processor, the timings and the amplitudes of the returning acoustic reflections to monitor the location of the tip of the suction catheter as the tip of the suction catheter moves within the tube; and 
updating, on the display, the representation of the tip of the suction catheter within the tube as the tip of the suction catheter moves within the tube.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
In regards to independent claims 1 and 11, closest prior art of record is Holley (US 2011/0313689) in view of Mansfield (US 2013/0255691) and Wodika (US 5445244), wherein Holley teaches guiding suction of an obstruction (paragraph 81 line 1-3), the method comprising: emitting sound waves from a sound generator into a tube (flow generator 110 provides sound to conduit 108, paragraph 82); detecting returning acoustic reflections with at least one sound receiver (sound sensor 104 registers sound with in conduit 108, paragraph 82 line 1-3, measured sound may be reflected waves from obstruction, paragraph 82 line 12-15); analyzing, using a processor (detection controller 106 includes processor, paragraph 84 line 1-
However, neither Holley, Mansfield nor Wodika explicitly teach the presence of a suction catheter or that the sound waves are emitted into an annular space defined between the tube and the suction catheter positioned within the tube.
While utilization of sound to determine location of a catheter within a tube is not unknown in the art, such as Bloom (US 2012/0259208) or Kubota (US 4344436), they do not involve emitting sound waves into an annular space between the tube and the catheter or analysis of returning acoustic reflections.  Instead, sound is sent down the catheter itself and emitted from the catheter tip and a receiver of some sort is placed on the chest wall of the patient to detect the location of the catheter tip.  The functionality of these devices diverges from that of the instant invention such that they cannot be used in combination.
Thus, independent claims 1 and 11, as well as dependent claims 6-8, 10, 11, 13, 15, 17 and 21-31, are therefore allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785